Citation Nr: 1312780	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  12-24 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for stage IVA tongue squamous cell carcinoma (left base) with metastatic disease to neck, claimed as throat cancer.  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to July 1969. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.


FINDING OF FACT

In April 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew the claim for service connection for stage IVA tongue squamous cell carcinoma (left base) with metastatic disease to neck, claimed as throat cancer.


CONCLUSION OF LAW

The criteria for withdrawal of the issue of service connection for stage IVA tongue squamous cell carcinoma (left base) with metastatic disease to neck, claimed as throat cancer, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran provided a statement received in April 2013 indicating that he was withdrawing his claim.  The Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal for the claim for service connection for stage IVA tongue squamous cell carcinoma (left base) with metastatic disease to neck, claimed as throat cancer, is dismissed.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


